
	

115 SRES 311 IS: Honoring the Portland Thorns FC as the champion of the National Women's Soccer League in 2017.
U.S. Senate
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 311
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2017
			Mr. Wyden (for himself and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Honoring the Portland Thorns FC as the champion of the National Women's Soccer League in 2017.
	
	
 Whereas the Portland Thorns FC won the National Women's Soccer League (referred to in this preamble as the NWSL) Championship on October 14, 2017;
 Whereas the Portland Thorns FC won the NWSL Championship, an event that has been held for 5 years, for the second time by defeating the North Carolina Courage by a score of 1 to 0;
 Whereas Portland Thorns FC midfielder Lindsey Horan scored the only goal in the 2017 NWSL Championship and was named the Most Valuable Player of that Championship;
 Whereas the head coach, Mark Parsons, and owner, Merritt Paulson, of the Portland Thorns FC won the NWSL Championship for the second time;
 Whereas the Rose City Riveters and the fans of the Portland Thorns FC, who provide the Providence Park venue with spirit and pride, are the best fans in the NWSL;
 Whereas the Portland Thorns FC holds the record for highest average game attendance in the NWSL in 2017 and has held that record in each year since the establishment of the NWSL in 2013;
 Whereas the goalkeeper of the Portland Thorns FC, Adrianna Franch, was named the NWSL Goalkeeper of the Year for 2017;
 Whereas the Portland Thorns FC adopted the official State motto of Oregon, Alis Volat Propriis, meaning She Flies with Her Own Wings, to capture the independent spirit of Oregon; Whereas the Portland Thorns FC holds community service events to inspire and involve young women and men in the Portland community through science, technology, engineering, mathematics, and environmental education; and
 Whereas the success of the Portland Thorns FC soccer team will broaden an appreciation of athletics in young people and encourage Oregonians to engage in their communities: Now, therefore, be it
		
	
 That the Senate— (1)honors the Portland Thorns FC as the 2017 champion of the National Women’s Soccer League;
 (2)recognizes the outstanding achievement of the players, ownership, and staff of the Portland Thorns FC; and
 (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to the Portland Thorns FC.
			
